Citation Nr: 0726116	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  97-28 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a rating in excess of 10 percent for chronic 
conjunctivitis with bilateral corneal opacities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1958 to August 1962.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from an April 1996 rating 
decision by the Newark Regional Office (RO) of the Department 
of Veterans Affairs (VA) that continued to rate the veteran's 
chronic conjunctivitis as 10 percent disabling.  In November 
1997, the veteran testified before a Decision Review Officer 
(DRO); a transcript of that hearing is of record.  An October 
2001 rating decision continued the 10 percent rating.  In May 
2003, the veteran testified at a Central Office hearing 
before the undersigned; a transcript of that hearing is of 
record.  In September 2003 and March 2006, the Board remanded 
the claim for further development. 


FINDINGS OF FACT

The veteran's chronic conjunctivitis is intermittently 
active, without additional residual disability found on 
examination.  Special circumstances or symptoms rendering 
application of the regular schedular provisions impractical 
have not been shown.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 10 
percent for bilateral chronic conjunctivitis with bilateral 
corneal opacities have not been met. 38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.84a, 
Diagnostic Code (Code) 6018 (2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b);  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim. Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claim of entitlement to 
increased rating for his chronic conjunctivitis and has been 
notified of the information and evidence necessary to 
substantiate the claim and of the efforts to assist him.  In 
a letters dated in March 2004, July 2005, and September 2007, 
the RO notified the veteran of the information and evidence 
needed to substantiate and complete his claim; of what part 
of that evidence he was to provide, and what part VA would 
attempt to obtain for him. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

The Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claims.  The July 2005 letter advised the veteran to 
submit "any evidence in [his] possession that pertains to 
[his] claim." 
A September 2006 letter notified the appellant of the type of 
evidence needed to evaluate the disability rating and to 
determine the effective date of an award in regards to the 
claims of entitlement to increased rating for his chronic 
conjunctivitis. (See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The claim was subsequently readjudicated by 
August 2005 and April 2007 supplemental statements of the 
case (SSOC'S).

While complete VCAA notice was not given prior to the rating 
decision on appeal, and such notice would have been 
impossible as the VCAA was not enacted until a later date, 
the Board finds that the lack of such a pre-decision notice 
is not prejudicial to the veteran.  Proper notice was 
provided by the RO prior to the transfer and certification of 
the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  The veteran is represented 
and has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.

Regarding the duty to assist, VA has obtained all 
pertinent/identified records.  During his Central Office 
hearing, the veteran testified that he received Social 
Security disability benefits, however he was award such 
benefits based solely on his back condition.  Since those 
records appear to not be relevant, there is no duty to obtain 
them.  VA arranged for the veteran to be examined.  The 
veteran has not identified any further pertinent records that 
remain outstanding.  VA's duty to assist is met.

II.  Factual Background

A February 1963 rating decision granted service connection 
for chronic conjunctivitis of the eyes and assigned a 10 
percent rating under Diagnostic Code 6018, effective August 
8, 1962.  

March 1995 to January 1996 VA outpatient treatment records 
showed treatment for problems with the eyes.  The diagnosis 
was retinal tears.  No treatment for conjunctivitis was 
noted. 
1996 treatment records from Dr. V. R. and Morristown Hospital 
showed that the veteran underwent surgery for retinal tears 
of the right eye.  It was noted that subsequent to surgery, 
visual acuity was decreased.  It was noted that he was at 
risk for continued proliferation and creation of new retinal 
tears.  

On August 1996 VA examination, the best corrected distance 
acuities were 20/70+ for the right eye and 20/20 for the left 
eye.  Confrontation testing revealed restriction of the 
peripheral field of the right eye inferiorly and superiorly, 
and full peripheral fields in the left eye.  Extraocular 
muscle movements were full in both eyes.  The diagnoses were 
status post retinal detachment of the right eye with three 
scleral buckles, lattice degeneration of the left eye, 
opalescent cataracts of the right eye, and anisometropia.  In 
June 1997, the case was referred to the same VA examiner for 
an opinion as to whether the veteran's retinal detachment in 
the right eye was related to his conjunctivitis.  The 
examiner indicated that there was no relationship between the 
two.  

During his November 1997 DRO hearing, the veteran contended 
essentially that his current major difficulties with is eyes 
included retinal detachments that were a result of the 
conjunctivitis.  He stated that the conjunctivitis over the 
years weakened the organ which permitted the retinal tears to 
occur.  He claimed that he had a conjunctival infection in 
early 1997 that last for approximately three weeks before it 
cleared. 

On July 1998 VA examination best corrected visual acuities 
were 20/60+1 in the right eye and 20/20-1 in the left eye.  
The peripheral fields were full to confrontation testing in 
both eyes.  Extraocular muscle movements were full.  The 
pupils were round and reactive to light with no afferent 
defect.  The diagnoses included: status post retinal 
detachment with scleral buckle to the right eye; lattice 
degeneration of the left eye; and cataract in the right eye.  

April 1999 treatment records from New Jersey Health Care 
System included an impression of anisometropia refractive 
error and significant cataract in the right eye.

On March 2000 general medical examination, the diagnosis 
included legally blind in right eye status post surgical 
correction for retinal detachment.    

During his December 2003 Central Office hearing, the veteran 
essentially restated his prior contentions.  He also 
indicated that he was awarded Social Security disability 
benefits; however the decision rendered was based solely on 
his back condition.  

April 2004 VA examination noted that the c-file was reviewed.  
On examination visual acuities while viewing through a 
pinhole were 20/200 right eye and 20/25 -2 in the left eye.  
The peripheral fields were full to confrontation testing in 
both eyes.  Extraocular muscle movements were full.  The 
pupils were round and reactive in both eyes with no afferent 
defect.  The diagnoses were dry eye syndrome both eyes; dense 
cataract right eye, history of retinal tears both eyes, 
status post scleral buckle right eye, status post cryotherapy 
left eye; and history of chronic conjunctivitis with no signs 
at the time of examination.

Records received in April 2005 from VA New Jersey Health Care 
System included records from April 1999 to April 2004.  April 
2003 records noted subjective complaints of pain and redness 
in the right eye.  Examination revealed difficulty opening 
the right eye with severe redness.  The cornea was clear but 
there was photophobia.  The diagnosis was right eye 
conjunctivitis.  There was no jaw claudication or temporal 
tenderness.  There were no other visual disturbances except 
photophobia.  

Subsequently, more records from VA New Jersey Health Care 
System were added to the claims file and included complete 
records from February 2001 to July 2005.  A July 2005 record 
found pink conjunctiva, anicteric sclera, pupils were equal, 
round, and reactive to light and accommodation and 
extraocular muscles intact.  

Correspondence received in August 2005 (dated in May 2003) 
from Dr. R. A. B. indicated that the veteran was evaluated at 
the East Orange VA Eye Center because of ocular pain.  At the 
time of this correspondence, his eye was not painful.  His 
vision was 20/200 pinholing to 20/60-, and 20/20.  
Intraocular pressure was within normal limits and there was 
no evidence of conjunctival infection.  The scleral buckle in 
the right eye was in perfect position.  One could see the 
outline of the buckle through the conjunctiva, but it did not 
require removal.  The retina was attached in both eyes.  He 
would probably be a good candidate for cataract surgery in 
his right eye.  He no longer needed steroid eye drops.  

On October 2006 VA examination, the best corrected distance 
acuities were 20/100+1 in the right eye and 20/25-1 in the 
left eye.  Best corrected visual acuities were 20/100 in the 
right eye and 20/25 in the left eye.  Confrontation visual 
fields were full to finger count in both eyes.  Extraocular 
muscle movements were full in both eyes and the pupils were 
equal, round, and reactive to light in both eyes with no 
afferent defect.  Slit lamp examination revealed clear lids 
and lashes in both eyes, clear conjunctivae in both eyes.  
There was mild superficial punctuate keratopathy in both eyes 
with scattered peripheral subepithelial corneal scars in both 
eyes.  The diagnoses included refractive error; dry eye 
syndrome; diabetes mellitus without retinopathy both eyes; 
dense visually significant cataract right eye; history of 
retinal tear both eyes with status post scleral buckle both 
eyes and status post cryotherapy left eye; and history of 
chronic conjunctivitis with no signs at the time of 
examination.  

In November 2006, the case was referred to the same VA 
examiner for review of the claims.  The examiner noted that 
the claims file was reviewed, summarized the evidence, and 
restated the findings of the October 2006 VA examination.  
The examiner added that there were no manifestations of the 
service-connected disability, specifically the 
conjunctivitis.  Therefore, it appeared inactive and was not 
trachomatous in nature.  The best corrected visual acuities 
of the right eye were 20/100+1 with no visual field loss in 
either eye on confrontational visual field and there were no 
complaints of pain in either eye.    

III.  Criteria and Analysis

Disability ratings are based on the application of a schedule 
of ratings that reflect average earning impairment in 
civilian occupations due to the particular disability. 
Separate diagnostic codes identify specific disabilities. 38 
U.S.C.A. § 1155 ; 38 C.F.R. Part 4.

In a claim for an increased rating, the present level of 
disability is of primary concern; the regulations do not give 
past medical reports precedence over current findings. 
Francisco v. Brown, 7 Vet. App. 55 (1994).

At the outset, the veteran has not been granted service 
connection for any eye disorder other than chronic 
conjunctivitis with bilateral corneal opacities.

The veteran's chronic conjunctivitis is currently evaluated 
as 10 percent disabling under Code 6018.  Code 6018 provides 
for a 10 percent disability rating if there is active 
conjunctivitis, with objective symptoms.  The Code does not 
provide for a rating in excess of 10 percent. 38 C.F.R. 
§ 4.84a (2006).  VA examinations in 1996, 1998, 2004, and 
2006 were negative for conjunctivitis.  November 2006 VA 
report, specifically noted that the conjunctivitis was 
inactive.  However, the veteran's 10 percent disability 
rating has been in effect since 1962.  The provisions of 
38 C.F.R. § 3.951(b) provide that a disability which has been 
continuously rated at or above any evaluation of disability 
for 20 or more years for compensation purposes under laws 
administered by the VA will not be reduced to less than such 
evaluation except upon a showing that such rating was based 
on fraud.  The 20-year period will be computed from the 
effective date of the evaluation to the effective date of 
reduction of evaluation.  The veteran's assigned 10 percent 
disability rating clearly meets the criteria for protection 
set out in 38 C.F.R. § 3.951 (b) and as such is protected.

As 10 percent is the maximum rating allowed under Code 6018, 
the Board must look to other potentially applicable Codes to 
warrant a higher rating.  The medical evidence did not 
suggest that the veteran's chronic conjunctivitis related 
symptomatology that resulted in uveitis, keratitis, 
scleritis, iritis, cyclitis, choroiditis, retinitis, a recent 
intra-ocular hemorrhage, a detachment of the retina, or an 
unhealed eye injury under Codes 6000 through 6009.  Although 
the veteran had a history of retinal detachment, in June 1997 
a VA examiner opined that there was not a relationship 
between the retinal detachment and conjunctivitis.  There was 
no medical evidence to the contrary.  Additionally, there was 
no indication that the veteran's conjunctivitis resulted in 
an impairment of visual acuity or field loss, required rest, 
or resulted in episodic incapacity.  On November 2006 VA 
report, the examiner specifically stated that the veteran's 
conjunctivitis was inactive, there was no visual field loss 
in either eye on confrontation visual fields, and there were 
no complaints of pain in either eye.  Although the veteran's 
best corrected visual acuities were 20/100+1 on the right 
side and 20/25-1 on October 2006 VA examination, the medical 
evidence did not suggest a relationship between any visual 
impairment and his service-connected chronic conjunctivitis.  
Regardless, the Board notes that if the disability were rated 
on the basis of impairment of visual acuity, a rating in 
excess of 10 percent would not be warranted under Code 6079.  

The evidence did not indicate that that the veteran has 
tuberculosis of the eye or glaucoma under Codes 6010 and 6012 
due to his service-connected chronic conjunctivitis.  The VA 
examinations did not show trachomatous conjunctivitis to 
warrant a rating under Code 6017.  In November 2006, the VA 
examiner specifically stated that the conjunctivitis was 
inactive and not trachomatous in nature.  In addition, there 
was no evidence that the veteran's chronic conjunctivitis 
resulted in ptosis, ectropion, entropion, lagophthalmos, or 
optic neuritis.  As such, a rating under Codes 6019, 6020, 
6021, 6022, or 6026 is not warranted.  Although the veteran 
has been diagnosed with dense visually significant cataract 
in the right eye, there is no evidence that relates this 
condition to the veteran's service-connected disability.  As 
such a rating under Codes 6027 or 6028 is not warranted.   

To the extent that the veteran himself contends that his eye 
problems are related to his service-connected disability, it 
is well established that lay persons without medical 
training, such as the veteran, are not competent to attribute 
symptoms to a particular cause. See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions]. 

There is a preponderance of the evidence is against the 
veteran's claims for a rating in excess of 10 percent for 
chronic conjunctivitis with corneal opacities.  

The Board has considered whether this case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration.  The record reflects that the 
veteran has not required frequent hospitalizations for the 
service-connected disability and that the manifestations of 
the disability are not in excess of those contemplated by the 
scheduler criteria.  In sum, there is no indication in the 
record that the average industrial impairment from solely the 
service-connected chronic conjunctivitis would be in excess 
of that contemplated by a 10 percent evaluation.  
Accordingly, the Board has concluded that referral of this 
case for extra-schedular consideration is not in order.


ORDER

A rating in excess of 10 percent for chronic conjunctivitis 
with bilateral corneal opacities is denied.  



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


